DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 6, 7, 14, and 15 have been amended, claims 3-5 have been canceled, and claims 1, 2, and 6-17 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin et al. (US 8,245,421), herein Baudouin, in view of Valois et al. (WO 2010/048203 A1), herein Valois, and Romboli et al. (US 8,006,410), herein Romboli.
Regarding claim 7, Baudouin discloses an article of footwear comprising: a sole structure having a front sole portion (forefoot sole assembly 14), a rear sole portion (heel sole assembly 24), and a living hinge (living hinge; column 8, lines 25-30) extending transversely across the sole structure from a medial side of the sole structure to a lateral side of the sole structure and connecting the front sole portion to the rear sole portion; a divided footwear upper including a front upper portion (forefoot upper 12) and a separate rear upper portion (heel upper 22); wherein the front upper portion is fixed to the front sole portion and defines at least a forefoot region of the divided footwear upper, and the rear upper portion is fixed to the rear sole portion and defines a heel region of the divided footwear upper; and a biasing 
Baudouin discloses that the biasing member may be flexible (column 13, lines 28-32), but does not specifically disclose that it is elastic. Valois teaches an article of footwear having a rotatable heel portion secured by a biasing member (retention element 28). The retention element may be made of an elastic material to provide comfort during use or openability and to provide tension on the heel of a wearer under all conditions (page 11, line 18-page 12, line 4; Fig. 2, 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the biasing member of Baudouin of an elastic material, as taught by Valois in order to provide comfort during use or openability and to provide tension on the heel of a wearer under all conditions.
Baudouin discloses that the biasing member may be located on the sole forward of the living hinge (Fig. 15, 16), but does not specifically disclose that the biasing member extends through a transverse channel through the sole. Romboli teaches an article of footwear having a sole portion which 
Regarding claim 11, Baudouin discloses that the front sole portion, the rear sole portion, and the living hinge are coplanar in the use position (Fig. 15); and the sole structure is lifted at the living hinge in the access position relative to the use position so that the rear sole portion inclines from a rear end of the rear sole portion to the living hinge, and the front sole portion inclines from a forward end of the front sole portion to the living hinge (Fig. 16).
Regarding claim 13, Baudouin discloses that a forward edge of the rear upper portion contacts a rear edge of the front upper portion at the medial side of the sole structure and at the lateral side of the sole structure in the use position (Fig. 15).

5.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin, Valois, and Romboli, as applied to claim 7, further in view of Jouffroy et al. (WO 2014/033396 A1), herein Jouffroy.
The combination of Baudouin, Valois, and Romboli does not specifically disclose a heel footbed disposed further away from the rear upper portion on the access position. Jouffroy further teaches that the front upper portion or front sole portion includes a heel footbed (7); a rear periphery of the heel footbed is surrounded by the rear upper portion and overlays the rear sole portion in the use position (Fig. 1B); and the heel footbed is disposed further away from the rear upper portion when the front sole . 

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin, Valois, Romboli, and Jouffroy, as applied to claims 7 and 9, further in view of Costello (US 1,812,622).
The combination of Baudouin, Valois, Romboli, and Jouffroy does not disclose a compliant protrusion on the rear upper portion. Costello teaches a shoe (shoe S) with a shoe upper having a compliant protrusion (pad 6, formed of a sponge rubber) on the rear upper portion that protrudes forward into a foot-receiving cavity above a heel footbed when the shoe is in a use position. The pad provides a resilient engagement between the shoe and a foot of the user to prevent slippage without discomfort (page 1, lines 84-97; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a compliant protrusion, as taught by Costello, to the upper of Baudouin, Valois, Romboli and Jouffroy in order to provide a resilient engagement between the shoe and a foot of the user to prevent slippage without discomfort.

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin, Valois, and Romboli, as applied to claim 7, further in view of Shalom.
Baudouin does not disclose the specific structure of the living hinge. Shalom teaches a shoe sole (sole 26) having a first portion (front portion 12A) and a second portion (back portion 12B) and a living hinge (foldable structure 32A). A bottom surface of the unitary midsole defines a groove (groove 18) extending from a medial side of the unitary midsole to a lateral side of the unitary midsole, and a top surface of the unitary midsole defines a slit (notch) disposed over the groove and extending from the .
Allowable Subject Matter
Claims 1, 2, 6, and 14-17 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732